                 Case
                 Case 2:20-mj-00665-BNW
                      2:20-mj-00665-BNW Document
                                        Document 4
                                                 3 Filed
                                                   Filed 09/14/20
                                                         09/09/20 Page
                                                                  Page 1
                                                                       1 of
                                                                         of 2
                                                                            2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6378 / Fax: 702.388.6418
 5   jared.l.grimmer@usdoj.gov
     Attorneys for the United States
 6
                                  UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00665-BNW

 9                   Plaintiff,                         Motion to Dismiss the Complaint
                                                        Without Prejudice
10          v.

11   MIGUEL MANJAREZ-ONTIVEROS,

12                   Defendant.

13

14          The single-count Complaint in this case charges Defendant Miguel Manjarez-

15   Ontiveros with Deported Alien Found in the United States, in violation of 1 U.S.C. § 1326(a)

16   and (b). The defendant has not yet appeared in this case. Based on a thorough review of the

17   evidence and the history and characteristics of the defendant, the Government has

18   concluded that the interests of justice require dismissal of the Complaint at this time.

19   Pursuant to Federal Rule of Criminal Procedure 48(a), the Government requests permission

20   of the Court to dismiss without prejudice the Complaint.

21          Respectfully submitted this 9th day of September, 2020.

22                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
23
                                                        s/ Jared L. Grimmer
24                                                      JARED L. GRIMMER
                                                        Assistant United States Attorney
25

26
                Case
                Case 2:20-mj-00665-BNW
                     2:20-mj-00665-BNW Document
                                       Document 4
                                                3 Filed
                                                  Filed 09/14/20
                                                        09/09/20 Page
                                                                 Page 2
                                                                      2 of
                                                                        of 2
                                                                           2



1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00665-BNW

4                   Plaintiff,                         Order of Dismissal of the Indictment
                                                       Without Prejudice
5          v.

6    MIGUEL MANJAREZ-ONTIVEROS,

7                   Defendant.

8

9          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses without prejudice the Complaint against Defendant Miguel

11   Manjarez-Ontiveros.

12                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
13
                                                       s/ Jared L. Grimmer
14                                                     JARED L. GRIMMER
                                                       Assistant United States Attorney
15

16

17         Leave of Court is granted for the filing of the above dismissal.

18         DATED this _______
                      14th dayday of ___________,
                               of September, 2020.2020.

19

20

21                                             HONORABLE BRENDA N. WEKSLER
                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25
                                                  2
26
